\050'/¥
                                         ELECTRONIC RECORD



CCA #       09-13-00180-CR                                  OFFENSE:            Aggravated Assault

            Peter James Martin
STYLE:      v. The State of Texas                           PUNISHMENT:         life


                                                            COUNTY:             Montgomery


TRIAL COURT:             221st District Court                         Appellant's Pro Se           MOTION
TRIAL COURT #:           12-03-02604 CR - Count 1               FOR REHEARING IS:        OVERRULED
TRIAL COURTJUDGE:        Judge Lisa Benge Michalk               DATE:         07-24-14; en banc 09-04-14
DISPOSITION:       AFFIRMED                                     JUDGE:        PER CURIAM




DATE:         05-21-14

JUSTICE:      Hollis Horton             PC     NO     S   YES

PUBLISH:      NO                        DNP:    YES


CLK RECORD:        05-30-13                               SUPP CLK RECORD:
RPT RECORD:        08-30-13                               SUPPRPTRECORD:
STATE BR:          02-10-14                               SUPP BR:
APPBR:             12-10-13                               PROSE BR:




                              IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                CCA#
                                                                                 \oio-m
         PEOSE                      Petition                         Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                  DATE:

                                                                     JUDGE:

DATE:                                                                SIGNED:.                        PC:.
JUDGE:                                                               PUBLISH:                      DNP:




ffit) SB MOTION FOR REHEARING IN                                     MOTION FOR STAY OF MANDATE IS:

CCA IS: <z/*M'*& ON Stfprj/ / Z&f                                                             ON

JUDGE: / ^                                                           JUDGE:
                                                                             Fir f   enpy
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS        JljL KKJ'
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711
4/1/2015                       pi \a7\k1 SK.S                 COA No. 09-13-00180-CR
MARTIN, PETER JAMES Trl^No£^;03-02^)4-CR                                        PD-1050-14
Pursuant to Rule 69.4(a) T.R.A.P^th&recordy.s*returned to the court of appeals.
                                      ~^**z*&*'                           Abel Acosta, Clerk
                             9TH COURT OF APPEALS CLERK
                             CAROL ANNE HARLEY
                             1001 PEARL SUITE 330
                             BEAUMONT, TX 77701
                             * DELIVERED VIA E-MAIL *